DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: dispensing mechanism in claim 1, line 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 11 of claim 1, “formed” should be ---forming---.  Appropriate correction is required.

Terminal Disclaimer
The terminal disclaimer filed on 08/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,500,133 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,334,098 to Hughes.	As to claim 1, Hughes discloses a multi-mix infusion bag (Figure 8B) comprising: a lower portion having a lower chamber (6); an upper portion comprising a plurality of chambers (2 and 4), wherein each chamber is separated and contains a fluid agent (3 and 5); a separating wall  (pressure sensitive wall with openings, 10) directly coupled to the upper portion and the lower portion to prevent the fluid agents in the plurality of chambers from entering the lower chamber; a dispensing mechanism (plungers, Figure 8B) associated with each of the plurality of chambers, wherein the dispensing mechanism is in an upper portion of each of the plurality of chambers (Figure 8B); and a plurality of perforations (openings, 10) forming the separating wall, the plurality of perforations corresponding to the plurality of chambers, wherein each perforation is formed in response to pressure from the dispensing mechanism applied to each of the plurality of chambers of the upper portion, wherein the fluid agent from each of the plurality of chambers is transferred into the lower chamber through the perforations for mixing of the fluid agents (Column 29, lines 36-50).	As to claim 2, Hughes discloses the bag further comprising an outlet (7) coupled to the lower chamber, wherein the mixed fluid agents are disposed through the outlet (Figure 8B). 	As to claim 3, Hughes discloses the bag further comprising an inlet (9) coupled to the lower chamber (Figure 8B).  	As to claim 4, Hughes discloses the bag wherein an additive is flowed into the lower chamber through the inlet and mixed with the fluid agents to the lower chamber (gas is flowed to the lower chamber through the inlet and mixed with the fluid agent to the lower chamber (Column 29, lines 36-50). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783